Order filed May 6, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00432-CV
                                   ____________

                          NASSER CHEHAB, Appellant

                                        V.

              BBVA COMPASS BANCSHARES, INC., Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-10745

                                   ORDER

      Appellant’s brief was due March 15, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before May 26, 2021, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.